Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 07/09/21. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information Disclosure statement filed on 02/28/20 has been received and is being considered. 
Restriction/Election
This office action acknowledges applicant’s communication electing claims 1-16 for examination. Claims 17-20 have been withdrawn from examination without traverse.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. §102 as being unpatentable over Heilprin (US 2018/0365363 A1).
Regarding claim 1, Heilprin discloses A method for distributing deep trench (DT) capacitance in an integrated circuit (IC) design, the method comprising: forming a placement block comprising blockages defining openings in interstitial regions among the blockages (see fig 1, step 2); superimposing the placement block over the IC design ( fig 1, see step 3); and providing distributed DT capacitance to 
Regarding claim 2, Heilprin discloses the method according to claim 1, wherein the reserved blocks comprise blocks of memory cells (see para [0069] disclosing memory).
Regarding claim 3, Heilprin discloses the method according to claim 1, wherein sizes and distributions of the blockages are based on sizes of gates of the IC design (see para [0029] disclosing dimensions of fillers with respect to distribution of circuit elements).
Regarding claim 4, Heilprin discloses the method according to claim 1, wherein the blockages are arranged in a matrix pattern(see para [0140] disclosing matrix).
Regarding claim 5, Heilprin discloses the method according to claim 1, further comprising: removing fillers from the IC design prior to the providing of the distributed DT capacitance; and adding the fillers back into the IC design following the providing of the distributed DT capacitance(see para [0114]-[0120] describing the operation of filler/capacitance).
Regarding claim 6, Heilprin discloses the method according to claim 1, further comprising:
removing the placement block; adding additional IC design elements to the IC design provided with the distributed DT capacitance(see para [0114]-[0120] describing the operation of filler/capacitance).
Regarding claim 7, Heilprin discloses the method according to claim 6, wherein the additional IC design elements comprise buffers, local clock buffers, latches and engineering change order (ECO) buffers(see para [0033] disclosing buffer).
Regarding claim 8, Heilprin discloses the method according to claim 1, further comprising inserting engineering change order (ECO) cells to the IC design provided with the distributed DT capacitance(see para [0052] and [0053] disclosing adjusting for predetermined capacitance).
Regarding claim 9 , Heilprin discloses a method for distributing deep trench (DT) capacitance in an integrated circuit (IC) design comprising reserved blocks, the method comprising:

superimposing the placement block over the IC design (see fig 1, step 3); and providing distributed DT capacitance to the IC design by substantially evenly adding DT capacitance cells through the openings to portions of the IC design where there are no reserved blocks (see steps 5 and 6).
Regarding claim 10, Heilprin discloses the method according to claim 9, wherein the reserved blocks comprise blocks of memory cells (see para [0069] disclosing memory).
Regarding claim 11, Heilprin discloses the method according to claim 9, wherein sizes and distributions of the blockages are based on sizes of gates of the IC design (see para [0029] disclosing dimensions of fillers with respect to distribution of circuit elements).
Regarding claim 12, Heilprin discloses the method according to claim 9, wherein the blockages are arranged in a matrix pattern (see para [0140] disclosing matrix).
Regarding claim 13, Heilprin discloses the method according to claim 9, further comprising:
removing fillers from the IC design prior to the providing of the distributed DT capacitance; and
adding the fillers back into the IC design following the providing of the distributed DT capacitance (see para [0114]-[0120] describing the operation of filler/capacitance).
Regarding claim 14, Heilprin discloses the method according to claim 9, further comprising:
removing the placement block; and adding additional IC design elements to the IC design provided with the distributed DT capacitance (see para [0134]-[0131] describing the replacement of filler blocks with elements to meet capacitance requirements).
Regarding claim 15, Heilprin discloses the method according to claim 14, wherein the additional IC design elements comprise buffers, local clock buffers, latches and engineering change order (ECO) buffers (see para [0033] disclosing buffer).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813